Name: 93/117/EEC: Commission Decision of 22 December 1992 approving the administrative arrangements foreseen in the agreements on transit traffic between the European Community and Austria, on the one hand, and between the European Community and Switzerland, on the other
 Type: Decision
 Subject Matter: organisation of transport;  Europe;  executive power and public service;  European construction
 Date Published: 1993-02-25

 Avis juridique important|31993D011793/117/EEC: Commission Decision of 22 December 1992 approving the administrative arrangements foreseen in the agreements on transit traffic between the European Community and Austria, on the one hand, and between the European Community and Switzerland, on the other Official Journal L 047 , 25/02/1993 P. 0027 - 0027 Finnish special edition: Chapter 11 Volume 21 P. 0049 Swedish special edition: Chapter 11 Volume 21 P. 0049 COMMISSION DECISION of 22 December 1992 approving the administrative arrangements foreseen in the agreements on transit traffic between the European Community and Austria, on the one hand, and between the European Community and Switzerland, on the other(93/117/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the agreements on transit traffic between the European Community and Austria, on the one hand, and between the European Community and Switzerland on the other, decisions to conclude which were taken by the Councils of 27 November 1992 and 30 November 1992, Considering that administrative arrangements are necessary for the implementation of these agreements: - the agreement with Austria foresees the introduction of a system of Ecopoints intended to balance economic and ecological interests, - the agreement with Switzerland foresees and exception to the existing weight limit in Switzerland of 28 tonnes for heavy goods vehicles, DECIDES: Article 1 The administrative arrangements on transit traffic between the European Community and Austria, on the one hand, and between the European Community and Switzerland on the other, are approved in the name of the Community. Article 2 The Member of the Commission responsible for transport or the person designated by him, is empowered to sign the administrative arrangements on behalf of the Commission. Done at Brussels, 22 December 1992. For the Commission Karel VAN MIERT Member of the Commission